Exhibit 10.30

MANUFACTURERS' SERVICES LIMITED

2000 EQUITY INCENTIVE PLAN, AS AMENDED

 

1.              DEFINED TERMS

                    Exhibit A, which is incorporated by reference, defines the
terms used in the Plan and sets forth certain operational rules related to those
terms.

2.               GENERAL

                    The Plan has been established to advance the interests of
the Company by giving Stock-based and other incentives to selected Employees,
directors and other persons (including both individuals and entities) who
provide services to the Company or its Affiliates.

3.               ADMINISTRATION

                    The Administrator has discretionary authority, subject only
to the express provisions of the Plan, to interpret the Plan; determine
eligibility for and grant Awards; determine, modify or waive the terms and
conditions of any Award; prescribe forms, rules and procedures (which it may
modify or waive); and otherwise do all things necessary to carry out the
purposes of the Plan.  Once an Award has been communicated in writing to a
Participant, the Administrator may not, without the Participant's consent, alter
the terms of the Award so as to affect adversely the Participant's rights under
the Award, unless the Administrator expressly reserved the right to do so.  In
the case of any Award intended to be eligible for the performance-based
compensation exception under Section 162(m), the Administrator shall exercise
its discretion consistent with qualifying the Award for such exception.

4.               LIMITS ON AWARD UNDER THE PLAN

  a. Number of Shares.  A maximum of (1) 6,004,126 shares of Stock, plus (2) any
shares of Stock available under the Company's Existing Plan as a result of
termination of options under the Existing Plan, plus (3) an annual increase to
be added on the date of each annual meeting of the stockholders of the Company,
beginning with the 2000 annual meeting of the stockholders, equal to one percent
(1.0%) of the outstanding shares of Stock on such date or such lesser amount
determined by the Board, may be delivered in satisfaction of Awards under the
Plan.  The shares of Stock may be authorized, but unissued, or reacquired shares
of Stock.  For purposes of the preceding sentence, the following shares shall
not be considered to have been delivered under the Plan: (i) shares remaining
under an Award that terminates without having been exercised in full; (ii)
shares subject to an Award, where cash is delivered to a Participant in lieu of
such shares; (iii) shares of Restricted Stock that have been forfeited in
accordance with the terms of the applicable Award; and (iv) shares held back, in
satisfaction of the exercise price or tax withholding requirements, from shares
that would otherwise have been delivered pursuant to an Award.  The number of
shares of Stock delivered under an Award shall be determined net of any
previously acquired Shares tendered by the Participant in payment of the
exercise price or of withholding taxes.  A maximum of 6,004,126 shares of Stock
may be issued as ISO Awards under the Plan.





  b. Type of Shares.  Stock delivered by the Company under the Plan may be
authorized but unissued Stock or previously issued Stock acquired by the Company
and held in treasury.  No fractional shares of Stock will be delivered under the
Plan.         c. Option & SAR Limits.  The maximum number of shares of Stock for
which Stock Options may be granted to any person in any calendar year, the
maximum number of shares of Stock subject to SARs granted to any person in any
calendar year and the aggregate maximum number of shares of Stock subject to
other Awards that may be delivered to any person in any calendar year shall each
be 1,000,000.  For purposes of the preceding sentence, the repricing of a Stock
Option or SAR shall be treated as a new grant to the extent required under
Section 162(m).  Subject to these limitations, each person eligible to
participate in the Plan shall be eligible in any year to receive Awards covering
up to the full number of shares of Stock then available for Awards under the
Plan.         d. Other Award Limits.  No more than $1,000,000 may be paid to any
individual with respect to any Cash Performance Award.  In applying the
limitation of the preceding sentence: (A) multiple Cash Performance Awards to
the same individual that are determined by reference to performance periods of
one year or less ending with or within the same fiscal year of the Company shall
be subject in the aggregate to one limit of such amount, and (B) multiple Cash
Performance Awards to the same individual that are determined by reference to
one or more multi-year performance periods ending in the same fiscal year of the
Company shall be subject in the aggregate to a separate limit of such amount. 
With respect to any Performance Award other than a Cash Performance Award or a
Stock Option or SAR, the maximum Award opportunity shall be 1,000,000 shares of
Stock or their equivalent value in cash, subject to the limitations of Section
4.c.

5.               ELIGIBILITY AND PARTICIPATION

                    The Administrator will select Participants from among those
key Employees, directors and other individuals or entities providing services to
the Company or its Affiliates who, in the opinion of the Administrator, are in a
position to make a significant contribution to the success of the Company and
its Affiliates.  Eligibility for ISOs is further limited to those individuals
whose employment status would qualify them for the tax treatment described in
Sections 421 and 422 of the Code.

6.               RULES APPLICABLE TO AWARDS

                    a.               ALL AWARDS

                    (1)           Terms of Awards.  The Administrator shall
determine the terms of all Awards subject to the limitations provided herein. 
In the case of an ISO, the term shall be ten (10) years from the date of grant
or such shorter term as may be provided in the Award.  Moreover, in the case of
an ISO granted to a Participant who, at the time the ISO is granted, owns stock
representing more than ten percent (10%) of the total combined voting power of
all classes of capital stock of the Company or any Parent or Subsidiary, the
term of the ISO shall be five (5) years from the date of grant or such shorter
term as may be provided in the Award.

                    (2)            Performance Criteria.  Where rights under an
Award depend in whole or in part on satisfaction of Performance Criteria,
actions by the Company that have an effect, however material, on such
Performance Criteria or on the likelihood that they will be satisfied will not
be deemed an amendment or alteration of the Award.

                    (3)            Alternative Settlement.  The Company may at
any time extinguish rights under an Award in exchange for payment in cash, Stock
(subject to the limitations of Section 4) or other property on such terms as the
Administrator determines, provided the holder of the Award consents to such
exchange.

                    (4)            Transferability Of Awards.  Except as the
Administrator otherwise expressly provides, Awards may not be transferred other
than by will or by the laws of descent and distribution, and during a
Participant's lifetime an Award requiring exercise may be exercised only by the
Participant (or in the event of the Participant's incapacity, the person or
persons legally appointed to act on the Participant's behalf).

                    (5)            Vesting, Etc.  Without limiting the
generality of Section 3, the Administrator may determine the time or times at
which an Award will vest (i.e., become free of forfeiture restrictions) or
become exercisable and the terms on which an Award requiring exercise will
remain exercisable.  Unless the Administrator expressly provides otherwise,
immediately upon the cessation of the Participant's employment or other service
relationship with the Company and its Affiliates an Award requiring exercise
will cease to be exercisable and all Awards to the extent not already fully
vested will be forfeited, except that:




  (A) all Stock Options and SARs held by a Participant immediately prior to his
or her death or Disability , to the extent then exercisable, will remain
exercisable by such Participant's executor, administrator or representative or
the person or persons to whom the Stock Option or SAR is transferred by will or
the applicable laws of descent and distribution, and to the extent not then
exercisable will vest and become exercisable upon such Participant's death or
Disability by such Participant's executor, administrator or representative or
the person or persons to whom the Stock Option or SAR is transferred by will or
the applicable laws of descent and distribution, in each case for the lesser of
(i) a one year period ending with the first anniversary of the Participant's
death or Disability or (ii) the period ending on the latest date on which such
Stock Option or SAR could have been exercised without regard to this Section
6.a.(5) and shall thereupon terminate;

 

  (B) all Stock Options and SARs held by the Participant immediately prior to
the cessation of the Participant's employment or other service relationship for
reasons other than death or Disability and except as provided in (C) below, to
the extent then exercisable, will remain exercisable for the lesser of (i) a
period of three months or (ii) the period ending on the latest date on which
such Stock Option or SAR could have been exercised without regard to this
Section 6.a.(5), and shall thereupon terminate; and         (C) all Stock
Options and SARs held by the Participant whose cessation of employment or other
service relationship is determined by the Administrator in its sole discretion
to result from the breach by the Participant of any Non-Compete Agreement or
non-compete provision contained in any Employment Agreement shall immediately
terminate upon such cessation.


Unless the Administrator expressly provides otherwise, a Participant's
"employment or other service relationship with the Company and its Affiliates"
will be deemed to have ceased, in the case of an employee Participant, upon
termination of the Participant's employment with the Company and its Affiliates
(whether or not the Participant continues in the service of the Company or its
Affiliates in some capacity other than that of an employee of the Company or its
Affiliates), and in the case of any other Participant, when the service
relationship in respect of which the Award was granted terminates (whether or
not the Participant continues in the service of the Company or its Affiliates in
some other capacity).

                    (6)            Taxes.  The Administrator will make such
provision for the withholding of taxes as it deems necessary.  The Administrator
may, but need not, hold back shares of Stock from an Award or permit a
Participant to tender previously owned shares of Stock in satisfaction of tax
withholding requirements, but not in excess of the minimum tax withholding rates
applicable to the employee.

(7)            Dividend Equivalents, Etc.  The Administrator may provide for the
payment of amounts in lieu of cash dividends or other cash distributions with
respect to Stock subject to an Award.

(8)            Rights Limited.  Nothing in the Plan shall be construed as giving
any person the right to continued employment or service with the Company or its
Affiliates, or any rights as a shareholder except as to shares of Stock actually
issued under the Plan.  The loss of existing or potential profit in Awards will
not constitute an element of damages in the event of termination of employment
or service for any reason, even if the termination is in violation of an
obligation of the Company or Affiliate to the Participant.

(9)            Section 162(m).  In the case of an Award intended to be eligible
for the performance-based compensation exception under Section 162(m), the Plan
and such Award shall be construed to the maximum extent permitted by law in a
manner consistent with qualifying the Award for such exception.


                    b.               AWARDS REQUIRING EXERCISE

                    (1)            Time And Manner Of Exercise. Unless the
Administrator expressly provides otherwise, (a) an Award requiring exercise by
the holder will not be deemed to have been exercised until the Administrator
receives a written notice of exercise (in form acceptable to the Administrator)
signed by the appropriate person and accompanied by any payment required under
the Award; and (b) if the Award is exercised by any person other than the
Participant, the Administrator may require satisfactory evidence that the person
exercising the Award has the right to do so.

                    (2)            Exercise Price.  The Administrator shall
determine the exercise price of each Stock Option provided that each Stock
Option intended to qualify for the performance-based exception under Section
162(m) of the Code and each ISO must have an exercise price that is not less
than the fair market value of the Stock subject to the Stock Option, determined
as of the date of grant.  An ISO granted to an Employee described in Section
422(b)(6) of the Code must have an exercise price that is not less than 110% of
such fair market value.

                    (3)            Payment Of Exercise Price, If Any.  Where the
exercise of an Award is to be accompanied by payment: (a) all payments will be
by cash or check acceptable to the Administrator, or, if so permitted by the
Administrator (with the consent of the optionee of an ISO if permitted after the
grant), (i) through the delivery of shares of Stock which have been outstanding
for at least six months (unless the Administrator approves a shorter period) and
which have a fair market value equal to the exercise price, (ii) by delivery of
a promissory note of the person exercising the Award to the Company, payable on
such terms as are specified by the Administrator, (iii) by delivery of an
unconditional and irrevocable undertaking by a broker to deliver promptly to the
Company sufficient funds to pay the exercise price, or (iv) by any combination
of the foregoing permissible forms of payment; and (b) where shares of Stock
issued under an Award are part of an original issue of shares, the Award shall
require an exercise price equal to at least the par value of such shares.

                    (4)            ISOs.  No ISO may be granted under the Plan
after May 15, 2010, but ISOs previously granted may extend beyond that date.

                    c.               AWARDS NOT REQUIRING EXERCISE

                    Awards of Restricted Stock and Unrestricted Stock may be
made in return for either (i) services determined by the Administrator to have a
value not less than the par value of the Awarded shares of Stock, or (ii) cash
or other property having a value not less than the par value of the Awarded
shares of Stock payable in such combination and type of cash, other property (of
any kind) or services as the Administrator may determine.

7.               EFFECT OF CERTAIN TRANSACTIONS

                    a.               MERGERS, ETC.

                    In the event of a Covered Transaction, all outstanding
Awards shall vest and if relevant become exercisable and all deferrals, other
than deferrals of amounts that are neither measured by reference to nor payable
in shares of Stock, shall be accelerated, immediately prior to the Covered
Transaction and upon consummation of such Covered Transaction all Awards then
outstanding and requiring exercise shall be forfeited unless assumed by an
acquiring or surviving entity or its affiliate as provided in the following
sentence.  In the event of a Covered Transaction, unless otherwise determined by
the Administrator, all Awards that are payable in shares of Stock and that have
not been exercised, exchanged or converted, as applicable, shall be converted
into and represent the right to receive the consideration to be paid in such
Covered Transaction for each share of Stock into which such Award is
exercisable, exchangeable or convertible, less the applicable exercise price or
purchase price for such Award.  In connection with any Covered Transaction in
which there is an acquiring or surviving entity, the Administrator may provide
for substitute or replacement Awards from, or the assumption of Awards by, the
acquiring or surviving entity or its affiliates, any such substitution,
replacement or assumption to be on such terms as the Administrator determines,
provided that no such replacement or substitution shall diminish in any way the
acceleration of Awards provided for in this section.

                    b.              CHANGES IN AND DISTRIBUTIONS WITH RESPECT TO
THE STOCK

                    (1)            Basic Adjustment Provisions.  In the event of
a stock dividend, stock split or combination of shares, recapitalization or
other change in the Company's capital structure after January 1, 2000, the
Administrator will make appropriate adjustments to the maximum number of shares
that may be delivered under the Plan under Section 4.a., and will also make
appropriate adjustments to the number and kind of shares of stock or securities
subject to Awards then outstanding or subsequently granted, any exercise prices
relating to Awards and any other provision of Awards affected by such change.

                    (2)            Certain Other Adjustments.  The Administrator
may also make adjustments of the type described in paragraph (1) above to take
into account distributions to common stockholders other than those provided for
in Section 7.a. and 7.b.(1), or any other event, if the Administrator determines
that adjustments are appropriate to avoid distortion in the operation of the
Plan and to preserve the value of Awards made hereunder; provided, that no such
adjustment shall be made to the maximum share limits described in Section 4.c.
or 4.d., or otherwise to an Award intended to be eligible for the
performance-based exception under Section 162(m), except to the extent
consistent with that exception, nor shall any change be made to ISOs except to
the extent consistent with their continued qualification under Section 422 of
the Code.

                    (3)            Continuing Application of Plan Terms.
References in the Plan to shares of Stock shall be construed to include any
stock or securities resulting from an adjustment pursuant to Section 7.b.(1) or
7.b.(2) above.

8.               LEGAL CONDITIONS ON DELIVERY OF STOCK

                    The Company will not be obligated to deliver any shares of
Stock pursuant to the Plan or to remove any restriction from shares of Stock
previously delivered under the Plan until the Company's counsel has approved all
legal matters in connection with the issuance and delivery of such shares; if
the outstanding Stock is at the time of delivery listed on any stock exchange or
national market system, the shares to be delivered have been listed or
authorized to be listed on such exchange or system upon official notice of
issuance; and all conditions of the Award have been satisfied or waived.  If the
sale of Stock has not been registered under the Securities Act of 1933, as
amended, the Company may require, as a condition to exercise of the Award, such
representations or agreements as counsel for the Company may consider
appropriate to avoid violation of such Act.  The Company may require that
certificates evidencing Stock issued under the Plan bear an appropriate legend
reflecting any restriction on transfer applicable to such Stock.

9.               AMENDMENT AND TERMINATION

                    Subject to the last sentence of Section 3, the Administrator
may at any time or times amend the Plan or any outstanding Award for any purpose
which may at the time be permitted by law, or may at any time terminate the Plan
as to any further grants of Awards; provided, that (except to the extent
expressly required or permitted by the Plan) no such amendment will, without the
approval of the stockholders of the Company, effectuate a change for which
stockholder approval is required in order for the Plan to continue to qualify
under Section 422 of the Code and for Awards to be eligible for the
performance-based exception under Section 162(m).

10.           NON-LIMITATION OF THE COMPANY'S RIGHTS

                    The existence of the Plan or the grant of any Award shall
not in any way affect the Company's right to Award a person bonuses or other
compensation in addition to Awards under the Plan.

11. GOVERNING LAW

                    The Plan shall be construed in accordance with the laws of
the Commonwealth of Massachusetts.

EXHIBIT A

Definition of Terms

                    The following terms, when used in the Plan, shall have the
meanings and be subject to the provisions set forth below:

                    "Administrator":  The Board or, if one or more has been
appointed, the Committee.

                    "Affiliate":  Any corporation or other entity owning,
directly or indirectly, 50% or more of the outstanding Stock of the Company, or
in which the Company or any such corporation or other entity owns, directly or
indirectly, 50% of the outstanding capital stock (determined by aggregate voting
rights) or other voting interests.

                    "Award":  Any or a combination of the following:

                    (i) Stock Options.

                    (ii) SARs.

                    (iii) Restricted Stock.

                    (iv) Unrestricted Stock.

                    (v) Deferred Stock.

                    (vi) Securities (other than Stock Options) that are
convertible into or exchangeable for Stock on such terms and conditions as the
Administrator determines.

                    (vii) Cash Performance Awards.

                    (viii) Performance Awards.

                    (ix) Grants of cash, or loans, made in connection with other
Awards in order to help defray in whole or in part the economic cost (including
tax cost) of the Award to the Participant.

                    "Board":  The Board of Directors of the Company.

                    "Cash Performance Award":  A Performance Award payable in
cash.  The right of the Company under Section 6.a.(3) to extinguish an Award in
exchange for cash or the exercise by the Company of such right shall not make an
Award otherwise not payable in cash a Cash Performance Award.

                    "Code":  The U.S. Internal Revenue Code of 1986 as from time
to time amended and in effect, or any successor statute as from time to time in
effect.

                    "Committee":  One or more committees of the Board which in
the case of Awards granted to officers of the Company shall be comprised solely
of two or more outside directors within the meaning of Section 162(m).  Any
Committee may delegate ministerial tasks to such persons (including Employees)
as it deems appropriate.

                    "Company":  Manufacturers' Services Limited.

                    "Covered Transaction":  Any of (i) a consolidation or merger
in which the Company is not the surviving corporation or which results in the
acquisition of at least 40% of the Company's then outstanding common stock by a
single person or entity or by a group of persons and/or entities acting in
concert, (ii) a sale or transfer of all or substantially all the Company's
assets, or (iii) a dissolution or liquidation of the Company.

                    "Deferred Stock":  A promise to deliver Stock or other
securities in the future on specified terms.

                    "Disability":  As defined in any Employment Agreement or, if
there is no such Employment Agreement, or if such Employment Agreement does not
contain any such defined term, then “Disability” shall mean the physical or
mental incapacity of the Participant and consequent inability of the
Participant, for a period of six (6) consecutive months or for an aggregate of
twelve (12) months in any twenty-four (24) consecutive month period, to perform
his duties with the Company.  Any question as to the existence of the Disability
of such Participant as to which the Participant and the Company cannot agree
shall be determined in writing by a qualified independent physician mutually
acceptable to the Participant and the Company.  If the Participant and the
Company cannot agree as to a qualified independent physician, each shall appoint
such a physician and those two physicians shall select a third who shall make
such determination in writing.  The determination of Disability made in writing
to the Company and the Participant shall be final and conclusive for all
purposes of the Plan.

                    "Employee":  Any person who is employed by the Company or an
Affiliate.

                    "Existing Plan":  The Company's Second Amended and Restated
Non-Qualified Stock Option Plan.

                    "ISO":  A Stock Option intended to be an "incentive stock
option" within the meaning of Section 422 of the Code.  No Stock Option Awarded
under the Plan will be an ISO unless the Administrator expressly provides for
ISO treatment.

                    "Parent":  A "parent corporation," whether now or hereafter
existing, as defined in Section 424(e) of the Code.

                    "Participant":  An Employee, director or other person
providing services to the Company or its Affiliates who is granted an Award
under the Plan.

                    "Performance Award":  An Award subject to Performance
Criteria.  The Committee in its discretion may grant Performance Awards that are
intended to qualify for the performance-based compensation exception under
Section 162(m) and Performance Awards that are not intended so to qualify.

                    "Performance Criteria":  Specified criteria the satisfaction
of which is a condition for the exercisability, vesting or full enjoyment of an
Award.  For purposes of Performance Awards that are intended to qualify for the
performance-based compensation exception under Section 162(m), a Performance
Criterion shall mean an objectively determinable measure of performance relating
to any of the following (determined either on a consolidated basis or, as the
context permits, on a divisional, subsidiary, line of business, project or
geographical basis or in combinations thereof): (i) sales; revenues; assets;
expenses; earnings before or after deduction for all or any portion of interest,
taxes, depreciation, amortization or other items, whether or not on a continuing
operations or an aggregate or per share basis; return on equity, investment,
capital or assets; one or more operating ratios; borrowing levels, leverage
ratios or credit rating; market share; capital expenditures; cash flow; stock
price; stockholder return; network deployment; sales of particular products or
services; customer acquisition, expansion and retention; or any combination of
the foregoing; or (ii) acquisitions and divestitures (in whole or in part);
joint ventures and strategic alliances; spin-offs, split-ups and the like;
reorganizations; recapitalizations, restructurings, financings (issuance of debt
or equity) and refinancings; transactions that would constitute a change of
control; or any combination of the foregoing.  A Performance Criterion measure
and targets with respect thereto determined by the Administrator need not be
based upon an increase, a positive or improved result or avoidance of loss.

                    "Plan":  The Manufacturers' Services Limited 2000 Equity
Incentive Plan as from time to time amended and in effect.

                    "Restricted Stock":  An Award of Stock subject to
restrictions requiring that such Stock be redelivered to the Company if
specified conditions are not satisfied.

                    "Section 162(m)":  Section 162(m) of the Code.

                    "SARs":  Rights entitling the holder upon exercise to
receive cash or Stock, as the Administrator determines, equal to a function
(determined by the Administrator using such factors as it deems appropriate) of
the amount by which the Stock has appreciated in value since the date of the
Award.

                    "Stock":  Common Stock of the Company, par value $ .001 per
share.

                    "Stock Options":  Options entitling the recipient to acquire
shares of Stock upon payment of the exercise price.

                    "Subsidiary":  A "subsidiary corporation," whether now or
hereafter existing, as defined in Section 424(f) of the Code.

                    "Unrestricted Stock":  An Award of Stock not subject to any
restrictions under the Plan.

 